Case 3:16-cr-00082-CHB-LLK Document 530-2 Filed 03/27/20 Page 1 of 3 PageID #: 2963




                               OVERCOMERS IN CHRIST
                            &,dificate ot CUwuLana


                                                  •
                       Henderson County Detention Center
                                            Henderson, Kentucky


                                       Dante Watts
   This certifies that the above named individual has successfully attended 12 weeks of
   Overcomers in Christ . This is an on-going Christ-centered recovery program.

   Christ-centered recovery is not so much from something as it is to Someone. Jesus Christ is the
   answer to life and its problems, including sin, sorrow, and death. With Jesus at the center of
   all that we think and do, we find victory regardless of our circumstances. In other words,
   recovery is spiritual growth that allows Jesus Christ to control every area of our lives.

   Graduates are encouraged to follow-up this program by attending Christ-centered recovery
   programs in prisons, or in local churches or organizations in the community upon release.
   The 12 Goals are:

           1.    To face the truth, knowing that Truth forms our lifeline to recovery
           2.    To choose a positive Attitude because attitudes lead to action.
           3. To practice Christ-honoring habits one day at a time to build our Health
           4. To find freedom to determine our destiny by making wise Decisions
           5. To put our Faith in Jesus Christ who is the source of inner peace
           6. To forgive others as we experience and appreciate God's Forgiveness
           7. To Surrender our will to discover God's plan for our lives
           8. To make time for daily Devotio ns so God can transform our lives
           9. To maintain Fellowship with the Lord and those friends who support our recove1y
           10.   To keep a personal Inventory and allow the Lord to remove our defects
           11.   To transfer our dependency to God to claim the Victory that is ours in Christ
           12.   To gratefully Outreach by sharing the message of victory in Christ



   Date:        9/18/2018
        Case 3:16-cr-00082-CHB-LLK Document 530-2 Filed 03/27/20 Page 2 of 3 PageID #: 2964


                                -
.llATA RECOGNITION



DRC
'(. 0 R }' 0 ft AT IO N


Individual Profile· Watts Dante
Report Criteria
                                                                                                                                                                             e.
ID:                                                                                       State:          KY
Test Name :               TABE 12 ALL                                                     District:       KY ADULT EDUCATION
Report:                   ALL                                                             School:         OLDHAM COUNTY ADULT EDUCATION
Report Date :             02-13-2020




                                                                       Number of Points
Test Results                                                                                                Items             Scale
                                        Test Date    Level            Total            Obtained          Attempted            Score        SEM             NRSLevel            MSG

Reading                                    ---         ...             ...                --·               ··-                ---          ...                 --·                ··-

Mathematics                         02/11/2020         M               39                 21                34                 509          15                  3                  N
Language                                   ...         ...              ...               ---               --·                ...          ...                 --·                ·-·
                                                                                                                                                       - Subtest Not Taken



If a student scores more than one NRS level above the targeted level, then a (+) sign will appear next to the scale score and their
score will be set to the highest possible scale score, which is one above the targeted level. In this case, students may want to test
with a higher TABE test in order to better assess their ability.
Scale scores with a minus(-) sign next to them are indicators that the student performed at the lower end of the performance
range of that level of TABE and the student will likely need to have extended instruction to be ready to demonstrate an NRS
Gain on a post test.
The Measurable Skills Gain (MSG) is designed to measure interim progress made by students during an academic year. N denotes
the student either did not have enough data to measure a gain or did not receive a gain; and Y denotes the student received an MSG
in the academic year.




                                                                              Number of Points                                        Performance category
Performance on Domains                                       Number of
                                                               Items          Total             Obtained          Non-Proficiency      Partial Proficiency            Proficiency
 Reading                                                        ---             -·                 ...                  ---                       --                         ...



 Mathematics
  Measurement and Data                                           6               6                 4                                              ✓
  Numbers and Operations • Fractions                             7               8                 3                                              ✓
  Numbers and Operations • Base Ten                              5               5                 2                                              ✓
  Operations and Algebraic Thinking                              4               5                 3                                              ✓
  Geometry                                                       4               5                 2                                              ✓
  Expressions and Equations                                      4               5                  2                                             ✓
 Language                                                       ---              ...               --·                  ·-·                       --                         ...



Some levels may have too few items within the domain to show proficiency.




                                                    CopvriRht CO 2019 bv Data Re co1mition Corooration. All Ri2hts reserved.
       Case 3:16-cr-00082-CHB-LLK Document 530-2 Filed 03/27/20 Page 3 of 3 PageID #: 2965



_l>,\TA RECOGNITION



DRC
tUR}'OKATION


Individual Profile· Watts Dante
Report Criteria
ID:                                                                                       State :      KY
Test Name:            TABE 12ALL                                                          District:    KY ADULT EDUCATION
Report:               ALL                                                                 School :     OLDHAM COUNTY ADULT EDUCATION
Reoort Date :         02-13-2020




FORM       DOMAIN              PERFORMANCE                DEMONSTRATED SKILLS                                              AREAS FOR NEXT FOCUS

                                                          •    Use expressions and equations to represent                  •    Identify prime and composite numbers
                                                               multiplicative relationships expressed in
                                                               words
           Geometry                Partial Proficiency    •    Recognize points, lines, line segments, and                 •    Distinguish common and non-common
                                                               angles and their relationships to each other                     attributes of pa irs or groups of shapes using
                                                               (e.g., a point lies on a line) when presented in                 pictures, diagrams, and words
                                                               polygons and diagrams

                                                          •    Identify and create nets for given prisms and               •    Draw polygons with vertices at whole number
                                                               pyramids                                                         coordinates in the coordinate plane

                                                          •    Identify coordinates of points and plot points              •    Name parts of ordered pairs and what they
                                                               with whole number coord inates in the first                      describe (e .g., x-coordinate, y-coordinate)
                                                               quadrant of t he coordinate plane
           Expressions and         Partial Proficiency    •    Solve multi-step equations involving addition,              •    Write and solve multi-step equations
           Equations                                           subtraction, multiplication, and division of                     involving addition, subtraction, multiplication,
                                                               rational numbers                                                 division, the distributive property, and
                                                                                                                                exponents (squares and cubes) w ith rational
                                                                                                                                numbers

                                                          •    Write and solve expressions and equations to                •    Write and solve expressions and equations
                                                               represent verbal descriptions (e .g., the                        involving the distributive property or
                                                               product of twice a number, n, and 6) and                         combining like terms
                                                               real-world situations

                                                          •    Use inverse operations to show steps in                     •     Use properties of addition and multiplication
                                                               solvinl! equations                                               to justify steps in solving an equation




                                                    Copyright (C) 2019 by Data Re cognition Corporation. All Rights reserved.                                PAr.F· :I
